
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


VERTEX PHARMACEUTICALS INCORPORATED
2007 NEW HIRE STOCK and OPTION PLAN

1.     DEFINITIONS

        Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Vertex Pharmaceuticals Incorporated 2007 New
Hire Stock and Option Plan, have the following meanings:

        Administrator means a majority of the independent members of the
Company's Board of Directors and/or the Management Development and Compensation
Committee of the Company, which is committee of the Board of Directors to which
the Board of Directors has delegated power to act on its behalf in administering
this Plan in whole or in part.

        Affiliate means a corporation that, for purposes of Section 424 of the
Code, is a parent or subsidiary of the Company, direct or indirect.

        Board of Directors means the Board of Directors of the Company.

        Code means the United States Internal Revenue Code of 1986, as amended.

        Common Stock means shares of the Company's common stock, $.01 par value.

        Company means Vertex Pharmaceuticals Incorporated, a Massachusetts
corporation.

        Employee means an employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), that has been designated by the Administrator
to be eligible for one or more Stock Rights under the Plan.

        Exchange Act means the Securities Exchange Act of 1934, as amended.

        Fair Market Value of a Share of Common Stock on a particular date shall
be the mean between the highest and lowest quoted selling prices on such date
(the "valuation date") on the securities market where the Common Stock is
traded, or if there were no sales on the valuation date, on the next preceding
date within a reasonable period (as determined in the sole discretion of the
Administrator) on which there were sales. If there were no sales in such a
market within a reasonable period, the fair market value shall be as determined
in good faith by the Administrator in its sole discretion. The Fair Market Value
as determined in this paragraph shall be rounded down to the next lower whole
cent if the foregoing calculation results in fractional cents.

        ISO means an option intended to qualify as an incentive stock option
under Code Section 422.

        Non-Employee Director means a member of the Board of Directors who is
not an employee of the Company or any Affiliate.

        Non-Qualified Option means an option that is not intended to qualify as
an ISO.

        Option means a Non-Qualified Option granted under the Plan.

        Participant means an Employee of the Company or an Affiliate holding one
or more Stock Rights that have been granted under the Plan. As used herein,
"Participant" shall include "Participant's Survivors" and a Participant's
permitted transferees where the context requires.

        Participant's Survivors means a deceased Participant's legal
representatives and/or any person or persons who acquires the Participant's
rights to a Stock Right by will or by the laws of descent and distribution.

        Plan means this Vertex Pharmaceuticals Incorporated 2007 New Hire Stock
and Option Plan, as amended from time to time.

--------------------------------------------------------------------------------



        Shares means shares of the Common Stock as to which Stock Rights have
been or may be granted under the Plan or any shares of capital stock into which
the Shares are changed or for which they are exchanged within the provisions of
Section 3 of the Plan. The Shares subject to Stock Rights granted under the Plan
may be authorized and unissued shares or shares held by the Company in its
treasury, or both.

        Stock Agreement means an agreement between the Company and a Participant
delivered pursuant to the Plan with respect to a Stock Right, in such form as
the Administrator shall approve.

        Stock-Based Award means a grant by the Company under the Plan of an
equity award or equity-based award that is not an Option or Stock Grant.

        Stock Grant means a grant by the Company of Shares under the Plan.

        Stock Right means a right to Shares or the value of Shares of the
Company granted pursuant to the Plan as a Non-Qualified Option, a Stock Grant or
a Stock-Based Award.

2.     PURPOSES OF THE PLAN

        The Plan is intended to encourage ownership of Shares by new Employees
of the Company in order to attract such persons, to induce them to work for the
benefit of the Company or of an Affiliate and to provide additional incentive
for them to promote the success of the Company or of an Affiliate. The Plan
provides for the granting of Stock Rights to persons who have not previously
been employees or directors of the Company or have not been employees of the
Company for a bona fide period of non-employment, in each case in order to
induce such individuals enter into employment with the Company.

3.     SHARES SUBJECT TO THE PLAN

        The number of Shares subject to this Plan as to which Stock Rights may
be granted from time to time shall be 750,000 or the equivalent of such number
of Shares after the Administrator, in its sole discretion, has interpreted the
effect of any stock split, stock dividend, combination, recapitalization or
similar transaction in accordance with Section 17 of this Plan.

4.     ADMINISTRATION OF THE PLAN

        The Administrator shall administer the Plan. Subject to the provisions
of the Plan, the Administrator is authorized to:

a.Interpret the provisions of the Plan and of any Stock Right or Stock Agreement
and to make all rules and determinations that it deems necessary or advisable
for the administration of the Plan

b.Determine which persons shall be granted Stock Rights;

c.Determine the number of Shares and exercise price for which a Stock Right
shall be granted;

d.Specify the terms and conditions upon which a Stock Right or Stock Rights may
be granted;

e.In its discretion, accelerate:

(i)the date of exercise of any installment of any Option; or

(ii)the date or dates of vesting of Shares, or lapsing of Company repurchase
rights with respect to any Shares, under any Stock Rights; and

f.In its discretion, extend the exercise date for any Option.

2

--------------------------------------------------------------------------------





Subject to the foregoing, the interpretation and construction by the
Administrator of any provisions of the Plan or of any Stock Right granted under
it shall be final.

        The Administrator may employ attorneys, consultants, accountants or
other persons, and the Administrator, the Company and its officers and directors
shall be entitled to rely upon the advice, opinions or valuations of such
persons. All actions taken and all interpretations and determinations made by
the Administrator in good faith shall be final and binding upon the Company, all
Participants, and all other interested persons. No member or agent of the
Administrator shall be personally liable for any action, determination, or
interpretation made in good faith with respect to this Plan or grants hereunder.
Each member of the Administrator shall be indemnified and held harmless by the
Company against any cost or expense (including counsel fees) reasonably incurred
by him or her or any liability (including any sum paid in settlement of a claim
with the approval of the Company) arising out of any act or omission to act in
connection with this Plan unless arising out of such member's own fraud or bad
faith. Such indemnification shall be in addition to any rights of
indemnification the members of the Administrator may have as directors or
otherwise under the by-laws of the Company, or any agreement, vote of
stockholders or disinterested directors, or otherwise.

5.     ELIGIBILITY FOR PARTICIPATION

        The Administrator shall, in its sole discretion, name the Participants
in the Plan. Notwithstanding the foregoing, the Administrator may only authorize
the grant of a Stock Right to a person that has not previously been an employee
or director of the Company or has not been an employee of the Company for a bona
fide period of non-employment, in each case who is being offered the Stock Right
in order to induce such individuals to enter into employment with the Company;
provided, however, that the actual grant of such Stock Right shall be
conditioned upon such person becoming eligible to become a Participant at or
prior to the time of execution of the Stock Agreement evidencing such Stock
Right. The granting of any Stock Right to any individual shall neither entitle
that individual to, nor disqualify him or her from, participation in other
grants of Stock Rights.

6.     TERMS AND CONDITIONS OF OPTIONS

        6.1   General.    Each Option shall be set forth in writing in a Stock
Agreement, duly executed by the Company and, to the extent required by law or
requested by the Company, by the Participant. The Administrator may provide that
Options be granted subject to such terms and conditions, consistent with the
terms and conditions specifically required under this Plan, as the Administrator
may deem appropriate including, without limitation, subsequent approval by the
stockholders of the Company of this Plan or any amendments thereto. Each Stock
Agreement shall state the option price (per share) of the Shares covered by each
Option, the number of Shares to which it pertains, the date or dates on which it
first is exercisable and the date after which it may no longer be exercised
(subject to Sections 11, 12 and 13 of this Plan). Option rights may accrue or
become exercisable in installments over a period of time, or upon the
achievement of certain conditions or the attainment of stated goals or events.

        6.2   Limitation on Number of Options Granted.    Notwithstanding
anything in this Plan to the contrary, no Participant shall be granted an
aggregate of Options and/or Stock-Based Awards under this Plan in any calendar
year for more than an aggregate of 600,000 Shares (subject to adjustment
pursuant to Section 17 to the extent consistent with Section 162(m) of the
Code).

7.     TERMS AND CONDITIONS OF STOCK GRANTS

        Each Stock Grant shall be set forth in a Stock Agreement, duly executed
by the Company and, to the extent required by law or requested by the Company,
by the Participant. The Stock Agreement shall be in the form approved by the
Administrator, with such changes and modifications to such form

3

--------------------------------------------------------------------------------




as the Administrator, in its discretion, shall approve with respect to any
particular Participant or Participants. The Stock Agreement shall contain terms
and conditions that the Administrator determines to be appropriate and in the
best interest of the Company; provided, however, that the purchase price per
share of the Shares covered by each Stock Grant shall not be less than the par
value per Share. Each Stock Agreement shall state the number of Shares to which
the Stock Grant pertains and the terms of any right of the Company to reacquire
the Shares subject to the Stock Grant, including the time and events upon which
such rights shall accrue and the purchase price therefor, and any restrictions
on the transferability of such Shares.

8.     TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS

        The Administrator shall have the right to grant other Stock-Based Awards
having such terms and conditions as the Administrator may determine, including,
without limitation, the grant of Shares based upon certain conditions, the grant
of securities convertible into Shares and the grant of stock appreciation
rights, phantom stock awards or stock units. The principal terms of each
Stock-Based Award shall be set forth in a Stock Agreement, duly executed by the
Company and, to the extent required by law or requested by the Company, by the
Participant. The Stock Agreement shall be in a form approved by the
Administrator and shall contain terms and conditions that the Administrator
determines to be appropriate.

9.     EXERCISE OF OPTIONS AND ISSUANCE OF SHARES

        An Option (or any part or installment thereof) shall be exercised by
giving written notice to the Company or its designee, together with provision
for payment of the full purchase price in accordance with this Section for the
Shares as to which the Option is being exercised, and upon compliance with any
other condition(s) set forth in the Stock Agreement. Such notice shall be signed
by the person exercising the Option, shall state the number of Shares with
respect to which the Option is being exercised and shall contain any
representation required by the Plan or the Stock Agreement.

        Payment of the purchase price for the Shares as to which such Option is
being exercised shall be made (a) in United States dollars in cash or by check
acceptable to the Administrator, or (b) at the discretion of the Administrator,
(i) through delivery of shares of Common Stock not subject to any restriction
under any plan and having a Fair Market Value equal as of the date of exercise
to the cash exercise price of the Option, (ii) in accordance with a cashless
exercise program established with a securities brokerage firm, and approved by
the Company, (iii) by any other means (excluding, however, delivery of a
promissory note of the Participant) that the Administrator determines to be
consistent with the purpose of this Plan and applicable law, or (iv) by any
combination of the foregoing.

        The Company shall then as soon as is reasonably practicable deliver the
Shares as to which such Option was exercised to the Participant (or to the
Participant's Survivors, as the case may be). It is expressly understood that
the Company may delay the delivery of the Shares in order to comply with any law
or regulation that requires the Company to take any action with respect to the
Shares prior to their issuance. The Shares shall, upon delivery, be fully paid,
non-assessable Shares.

10.   ASSIGNABILITY AND TRANSFERABILITY OF STOCK RIGHTS

        By its terms, a Stock Right granted to a Participant shall not be
transferable by the Participant other than by will or by the laws of descent and
distribution or pursuant to a qualified domestic relations order as defined by
the Code or Title I of the Employee Retirement Income Security Act or the rules
thereunder or as approved by the Administrator in its discretion and set forth
in the applicable Stock Agreement, provided, however, that the Administrator
shall not approve any transfer of a Stock Right for consideration. Except as
provided in the preceding sentence or as otherwise permitted under a Stock
Agreement, a Stock Right shall be exercisable, during the Participant's lifetime

4

--------------------------------------------------------------------------------




only by such Participant (or by his or her legal representative) and shall not
be assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted transfer, assignment, pledge, hypothecation or other disposition
of any Stock Right or of any rights granted thereunder contrary to the
provisions of this Plan, or the levy of any attachment or similar process upon a
Stock Right, shall be null and void.

11.   EFFECT ON STOCK RIGHTS OF TERMINATION OF SERVICE

        11.1     Except as otherwise provided in the applicable Stock Agreement
or as otherwise provided in Sections 12 or 13, if a Participant ceases to be an
Employee, Non-Employee Director, consultant or advisor with the Company and its
Affiliates (for any reason other than termination for "cause," or death) (a
"Termination of Service") before the Participant has exercised all Stock Rights,
the Participant may exercise any Stock Right granted to him or her to the extent
that the Stock Right is exercisable on the date of such Termination of Service.
Any such Stock Right must be exercised within three months after the date of the
Participant's Termination of Service, unless otherwise provided in the
applicable Stock Agreement, but in no event after the expiration of the term of
the Stock Right.

        11.2     The provisions of this Section, and not the provisions of
Section 14, shall apply to a Participant who subsequently dies after the
Termination of Service; provided, however, that in the case of a Participant's
death within three (3) months after the Termination of Service, the
Participant's Survivors may exercise the Stock Right within one (1) year after
the date of the Participant's death, but in no event after the date of
expiration of the term of the Stock Right.

        11.3     Notwithstanding anything herein to the contrary, if subsequent
to a Participant's Termination of Service, but prior to the exercise of a Stock
Right, the Administrator determines that, either prior or subsequent to the
Participant's Termination of Service, the Participant engaged in conduct which
would constitute "cause" (as defined in Section 12), then such Participant shall
forthwith cease to have any right to exercise any Stock Right. Stock Rights that
consist of Shares issued under Stock Grants for which any restrictions on
transfer or Company repurchase right shall have lapsed, shall be deemed for all
purposes to have been "exercised."

        11.4     Absence from work with the Company or an Affiliate because of
temporary disability or a leave of absence for any purpose, shall not, during
the period of any such absence in accordance with Company policies, be deemed,
by virtue of such absence alone, a Termination of Service, except as the
Administrator may otherwise expressly provide.

        11.5     Except as required by law or as set forth in a Participant's
Stock Agreement, Stock Rights granted under the Plan shall not be affected by
any change of a Participant's status within or among the Company and any
Affiliates, so long as the Participant continues to be an employee, director,
consultant or advisor of the Company or any Affiliate.

12.   EFFECT ON STOCK RIGHTS OF TERMINATION OF SERVICE FOR "CAUSE"

        Except as otherwise provided in a Participant's Stock Agreement or as
otherwise agreed in writing by the Administrator, if a Participant's service
with the Company or an Affiliate is terminated for "cause," all outstanding and
unexercised (vested or unvested) Stock Rights will immediately be forfeited as
of the time the Participant is notified that his or her service is terminated
for "cause." Stock Rights that consist of Shares issued under Stock Grants for
which any restrictions on transfer or Company repurchase right shall have
lapsed, shall be deemed for all purposes to have been "exercised." For purposes
of this Plan, "cause" shall include (and is not limited to) dishonesty with
respect to the Company and its Affiliates, insubordination, substantial
malfeasance or non-feasance of duty, unauthorized disclosure of confidential
information, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or similar agreement
between the Participant and the Company, and conduct substantially prejudicial
to the business of the Company or

5

--------------------------------------------------------------------------------




any Affiliate. The determination of the Administrator as to the existence of
cause will be conclusive on the Participant and the Company. "Cause" is not
limited to events that have occurred prior to a Participant's termination of
service, nor is it necessary that the Administrator's finding of "cause" occur
prior to termination of service. If the Administrator determines, subsequent to
a Participant's termination of service but prior to the exercise of a Stock
Right, that either prior or subsequent to the Participant's termination of
service the Participant engaged in conduct which would constitute "cause," then
the right to exercise any Stock Right shall be forfeited as set forth in this
Section 12. Any definition in an agreement between a Participant and the Company
or an Affiliate which contains a conflicting definition of "cause" for
termination of service and which is in effect at the time of such termination of
service shall supersede the definition in this Plan with respect to that
Participant.

13.   EFFECT ON STOCK RIGHTS OF DEATH WHILE AN EMPLOYEE, DIRECTOR, CONSULTANT OR
ADVISOR

        Except as otherwise provided in a Participant's Stock Agreement, in the
event of death of a Participant while the Participant is an Employee,
Non-Employee Director, consultant or advisor of the Company or of an Affiliate,
any Stock Rights granted to such Participant may be exercised by the
Participant's Survivors to the extent exercisable but not exercised on the date
of death. Any such Stock Right must be exercised within one (1) year after the
date of death of the Participant but in no event after the date of expiration of
the term of the Stock Right, notwithstanding that the decedent might have been
able to exercise the Stock Right as to some or all of the Shares on a later date
if he or she had not died and had continued to be an Employee, Non-Employee
Director, consultant or advisor.

14.   RIGHTS AS A STOCKHOLDER

        No Participant to whom a Stock Right (other than a Stock Grant) has been
granted shall have rights as a stockholder with respect to any Shares covered by
such Stock Right, except after due exercise thereof and/or tender of the full
purchase price for the Shares being purchased pursuant to such exercise. The
provisions of this Section 14 shall not be applicable to Shares issued pursuant
to Stock Grants, provided that the Participant shall have tendered the purchase
price therefore, notwithstanding the existence of stock transfer restrictions on
or a Company repurchase right with respect to such Shares.

15.   NO EMPLOYMENT OR OTHER RELATIONSHIP RIGHTS

        Nothing in this Plan or any Stock Agreement shall be deemed to prevent
the Company or an Affiliate from terminating the employment, consultancy or
director status of a Participant, or to prevent a Participant from terminating
his or her own employment, consultancy or director status or to give any
Participant a right to be retained in employment or other service by the Company
or any Affiliate for any period of time.

16.   DISSOLUTION OR LIQUIDATION OF THE COMPANY

        Upon the dissolution or liquidation of the Company (other than in
connection with a transaction subject to the provisions of Section 17.2), all
Stock Rights granted under this Plan which as of such date shall not have been
exercised will terminate and become null and void; provided, however, that if
the rights of a Participant or a Participant's Survivors have not otherwise
terminated and expired, the Participant or Participant's Survivors will have the
right immediately prior to such dissolution or liquidation to exercise any Stock
Right to the extent that such Stock Right is exercisable as of the date
immediately prior to such dissolution or liquidation. Upon the dissolution or
liquidation of the Company, any outstanding Stock-Based Awards shall immediately
terminate unless otherwise determined by the Administrator or specifically
provided in the applicable Stock Agreement.

6

--------------------------------------------------------------------------------




17.   ADJUSTMENTS

        Upon the occurrence of any of the following events, a Participant's
rights with respect to any Stock Right granted to him or her hereunder that have
not previously been exercised in full shall be adjusted as hereinafter provided,
unless otherwise specifically provided in the Stock Agreement or in any
employment agreement between a Participant and the Company or an Affiliate:

        17.1     Stock Dividends and Stock Splits.    If the shares of Common
Stock shall be subdivided or combined into a greater or smaller number of shares
or if the Company shall issue any shares of Common Stock as a stock dividend on
its outstanding Common Stock, the number of shares of Common Stock subject to or
deliverable upon the exercise of a Stock Right shall be appropriately increased
or decreased, and appropriate adjustments shall be made in the purchase price
per Share to reflect such event. The number of Shares subject to the limitation
in Section 6.2 shall also be proportionately adjusted upon the occurrence of
such events.

        17.2     Consolidations or Mergers.    In the event of a consolidation
or merger in which the Company is not the surviving corporation or which results
in the acquisition of substantially all the Company's outstanding stock by a
single person or entity or by a group of persons and/or entities acting in
concert, or in the event of the sale or transfer of substantially all the
Company's assets (any of the foregoing, an "Acquisition"), all then outstanding
Stock Rights (excluding any Shares subject to Stock Grants as to which all
Company repurchase rights shall have lapsed) shall terminate unless assumed
pursuant to clause (i) below; provided that either (i) the Company's Board of
Directors shall provide for the surviving or acquiring entity or an affiliate
thereof to assume the outstanding Stock Rights or grant replacement stock rights
in lieu thereof, any such replacement to be upon an equitable basis as
determined by the Administrator, or (ii) if there is no such assumption or
substitution, all outstanding Stock Rights shall become immediately and fully
exercisable and all Company repurchase rights with respect to Stock Rights shall
lapse, in each case immediately prior to the Acquisition, notwithstanding any
restrictions or vesting conditions set forth therein.

        17.3     Recapitalization or Reorganization.    In the event of a
recapitalization or reorganization of the Company (other than a transaction
described in Section 17.2 above) pursuant to which securities of the Company or
of another corporation are issued with respect to the outstanding shares of
Common Stock, a Participant upon exercising a Stock Right shall be entitled to
receive for the purchase price paid upon such exercise the securities he or she
would have received if he or she had exercised such Stock Right prior to such
recapitalization or reorganization.

        17.4     Adjustments to Stock Grants and Stock-Based Awards.    Upon the
happening of any of the events described in Sections 17.1, 17.2 or 17.3, any
outstanding Stock-Based Award and the Shares subject to any Stock Grant, vested
or unvested, shall be appropriately adjusted to reflect the events described in
such Sections. The Administrator shall determine the specific adjustments to be
made under this Section 17.4.

18.   ISSUANCES OF SECURITIES

        Except as expressly provided herein, no issuance (including for this
purpose the delivery of shares held in treasury) by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Shares subject to Stock Rights. Except as expressly
provided herein, no adjustments shall be made for dividends paid in cash or in
property (including without limitation, securities) of the Company.

7

--------------------------------------------------------------------------------




19.   FRACTIONAL SHARES

        No fractional share shall be issued under the Plan and the person
exercising any Stock Right shall receive from the Company cash in lieu of any
such fractional share equal to the Fair Market Value thereof.

21.   WITHHOLDING

        If any federal, state, or local income taxes, employment taxes, Federal
Insurance Contributions Act ("FICA") withholdings or other amounts are required
by applicable law or governmental regulation to be withheld from the
Participant's salary, wages or other remuneration in connection with the
exercise of a Stock Right, the lapsing of a Company repurchase right, the
Company may withhold from the Participant' compensation, if any, or may require
that the Participant advance in cash to the Company, or to any Affiliate of the
Company which employs or employed the Participant, the amount of such
withholdings unless a different withholding arrangement, including the use of
shares of the Company's Common Stock, is authorized by the Administrator (and
permitted by law). For purposes hereof, the Fair Market Value of any shares
withheld for purposes of payroll withholding shall be determined in the manner
provided in Section 1 above, as of the most recent practicable date prior to the
date of exercise. If the Fair Market Value of the shares withheld is less than
the amount of payroll withholdings required, the Participant may be required to
advance the difference in cash to the Company or the Affiliate employer. The
Administrator in its discretion may condition the exercise of an Option for less
than the then Fair Market Value on the Participant's payment of such additional
withholding. In no event shall shares be withheld from any award in satisfaction
of tax withholding requirements in an amount that exceeds the statutory minimum
amount of tax withholding required.

23.   EFFECTIVE DATE; TERMINATION OF THE PLAN

        This Plan shall be effective on November 8, 2007, the effective date of
its adoption by the Board of Directors. The Plan will terminate on June 1, 2008.
The Plan also may be terminated at an earlier date by vote of the Board of
Directors. Termination of this Plan will not affect any Stock Rights granted or
Stock Agreements executed prior to the effective date of such termination.

24.   AMENDMENT OF THE PLAN; AMENDMENT OF STOCK RIGHTS

        The Plan may be amended by the Board of Directors or the Administrator,
including, without limitation, to the extent necessary to qualify the shares
issuable upon exercise of any outstanding Stock Rights granted, or Stock Rights
to be granted, under the Plan for listing on any national securities exchange or
quotation in any national automated quotation system of securities dealers. Any
amendment approved by the Administrator that the Administrator determines is of
a scope that requires stockholder approval shall be subject to stockholder
approval. No modification or amendment of the Plan shall adversely affect a
Participant's rights under a Stock Right previously granted to the Participant,
without such Participant's consent.

        In its discretion, the Administrator may amend any term or condition of
any outstanding Stock Right, provided: (i) such term or condition is not
prohibited by the Plan; and (ii) if the amendment is adverse to the Participant,
such amendment shall be made only with the consent of the Participant or the
Participant's Survivors, as the case may be. Notwithstanding the foregoing, the
Administrator shall not have the authority to reduce the exercise price of any
Option after the date of grant, except for adjustments permitted under
Section 17 of this Plan.

25.   GOVERNING LAW

        This Plan shall be construed and enforced in accordance with the law of
The Commonwealth of Massachusetts.

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

